Citation Nr: 0912948	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-41 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arteriosclerotic 
heart disease and coronary artery disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
head injury, to include blackouts and tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a macular scar of 
the left eye with defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to August 
1962; prior and subsequent service was with the Army National 
Guard, from which he retired in April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which refused to reopen the claims which had been previously 
denied by the RO in May 1989.

This claim was previously before the Board in September 2007, 
at which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Additional evidence submitted since the May 1989 rating 
decision does not bear directly and substantially upon the 
issue of service connection for arteriosclerotic heart 
disease and coronary artery disease.  In addition, it does 
not raise a reasonable possibility of substantiating the 
claim and does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.


2.  Additional evidence submitted since the May 1989 rating 
decision does not bear directly and substantially upon the 
issue of service connection for the residuals of a head 
injury, to include blackouts and tinnitus.  In addition, it 
does not raise a reasonable possibility of substantiating the 
claim and does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.

3.  Additional evidence submitted since the May 1989 rating 
decision does not bear directly and substantially upon the 
issue of service connection for hypertension.  In addition, 
it does not raise a reasonable possibility of substantiating 
the claim and does not, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.

4.  Additional evidence submitted since the May 1989 rating 
decision does not bear directly and substantially upon the 
issue of service connection for a macular scar of the left 
eye with defective vision.  In addition, it does not raise a 
reasonable possibility of substantiating the claim and does 
not, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the previous final decision in 
May 1989 in which the RO denied service connection for 
arteriosclerotic heart disease and coronary artery disease is 
not new and material, and the previous decision may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  Evidence received since the previous final decision in 
May 1989 in which the RO denied service connection for the 
residuals of a head injury, to include blackouts and 
tinnitus, is not new and material, and the previous decision 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.

3.  Evidence received since the previous final decision in 
May 1989 in which the RO denied service connection for 
hypertension is not new and material, and the previous 
decision may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.1103.

4.  Evidence received since the previous final decision in 
May 1989 in which the RO denied service connection for a 
macular scar of the left eye with defective vision is not new 
and material, and the previous decision may not be reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2003, September 2003, and October 2007, VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2004 rating 
decision, September 2004 SOC, and October 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in an October 2007 letter which VA 
sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the October 2007 letter to the 
Veteran.

The RO did not afford the Veteran a VA examination on the 
basis that there is already sufficient medical evidence to 
decide the claim, and the Board agrees.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with 
an in-service event.  The Board finds that there is no 
competent evidence of in service events related to the 
current claim or indication that the disabilities at issue 
are associated with an in-service event.  Therefore, the 
Board finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as heart disease and hypertension, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A May 1989 rating 
decision denied service connection for a left eye disorder, a 
head injury with blackouts, and heart disease with 
hypertension.  The Veteran did not appeal that rating action, 
and it therefore became final.  In March 2003 the Veteran 
filed a request to reopen his claim for service connection 
for arteriosclerotic heart disease and coronary artery 
disease, the residuals of a head injury, to include blackouts 
and tinnitus, hypertension, and a macular scar of the left 
eye with defective vision.

A.  Arteriosclerotic Heart Disease and Coronary Artery 
Disease

Summarizing the evidence of record at the time of the May 
1989 rating decision, the Veteran's service treatment records 
(STRs) do not show any treatment or diagnosis of 
arteriosclerotic heart disease and coronary artery disease.  
In addition, there is no medical evidence of record showing 
that either arteriosclerotic heart disease or coronary artery 
disease was manifested within a year of service.

July 1988 VA in-patient treatment records indicate that EKG 
changes were suggestive of ischemia with symptoms of chest 
pain.  The Veteran's heart rate and rhythm were normal.  At a 
January 1989 VA examination the Veteran submitted private 
medical records showing that he had a cardiac catheterization 
in August 1988 after having severe chest pain for three days.  
On examination, the Veteran's heart was normal size, the 
rhythm regular, and there were no murmurs.  His carotid and 
pedal pulses were normal and his sitting heart rate was 96 
per minute.  He was diagnosed with arterial sclerotic heart 
disease.  An angiography from May 1990 VA treatment showed 
two vessel coronary artery disease.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, a carotid 
sonogram from September 1999 private treatment showed that he 
was a candidate for a left carotid endarterectomy.  In March 
2000, duplex sonography of the carotid and vertebral arteries 
showed moderate severe stenosis in the proximal left internal 
carotid artery, mild calcified plaque in the proximal left 
external carotid artery, mild calcification at the right 
common carotid bifurcation without significant stenosis, and 
retrograde flow in the right vertebral artery suggesting 
subclavian steal.  

He was hospitalized at a private facility in February 2001 
and was diagnosed with an acute subendocardial myocardial 
infarction, acute congestive heart failure with acute 
pulmonary edema, and coronary artery disease with a history 
of coronary angioplasty.  Private treatment notes show that 
he had coronary artery bypass surgery and a left heart 
catheterization in July 2001.  H.B.M., M.D., treated the 
Veteran in October 2001 for follow-up care and noted that he 
did not demonstrate any recurrent anginal symptoms.  
Auscultation revealed a soft left carotid bruit with no 
cardiac murmurs.  An EKG showed a right axis deviation with a 
chronic right bundle branch block, with periods of sinus 
bradycardia without AV block, and occasional sinus arrhythmia 
which was of no functional significance.

At February 2003 private treatment the Veteran complained of 
a nervous jerk across the muscles of the chest.  In addition, 
he had a tingling feeling in his chest.  On examination his 
heart had regular rhythm and rate.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for arteriosclerotic heart 
disease and/or coronary artery disease.  Although the 
treatment records submitted since the May 1989 rating 
decision do constitute new evidence, in that they were not of 
record at the time of the previous decision, they are not 
material evidence, because they do not bear directly and 
substantially on the issue at hand.  In this regard, these 
reports do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the Veteran currently has arteriosclerotic heart disease 
and coronary artery disease that is of in-service origin.  
Specifically, none of the new evidence provides competent 
information to link his currently diagnosed heart disease to 
his military service or any incident that occurred therein.  

We recognize the sincerity of the arguments advanced by the 
Veteran that his arteriosclerotic heart disease and coronary 
artery disease is service connected.  However, the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, heart disease requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for arteriosclerotic heart disease and coronary 
artery disease.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a). 

Since the Board has found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

B.  Residuals of a Head Injury, to Include Blackouts and 
Tinnitus

Summarizing the evidence of record at the time of the May 
1989 rating decision, the STRs do not show that the Veteran 
sustained a head injury.  


VA inpatient treatment records from July 1988 indicate that 
the Veteran reported that he injured his head in 1967 and 
subsequently had episodes of left side weakness and 
blackouts.  A CT scan taken during the July 1988 VA 
hospitalization was normal.  At a January 1989 VA examination 
he said that in February 1967 he was struck by a door hinge 
from an artillery machine, and the examiner noted that no 
records were available from the time of the incident.  The 
Veteran said that since that time he had suffered from 
blackout spells that included numbness on the left side of 
his body.  He had discontinued a trial of anti-convulsants 
for these spells because they made him feel worse.  The 
examiner felt that the symptoms were psychogenic in origin, 
because the examination was inconsistent and there was no 
evidence of true weakness or hard evidence for any neurologic 
damage such as reflex change.  In addition, the examiner 
found the Veteran's description of the frequency and duration 
of his blackout spells to be unbelievable.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, L.M.R., M.D., 
wrote in February 1968 that he had treated the Veteran in 
February 1967 for an abrasion of the frontal scalp area and 
that there were no signs of a concussion or more severe 
injury.  A January 1968 
X-ray taken after the Veteran complained of headaches, visual 
disturbances and a disturbed equilibrium showed a skull 
fracture and some concussion in the region that was injured 
the previous year.  He saw a neurologist in August 1986, 
approximately two months after an automobile accident, and he 
described having spells of his "left brain turning off" 
since the 1967 head injury.  The neurologist wrote that he 
did not know what was wrong with the Veteran and that he did 
not know what type of lesion would make his brain "turn 
off" in the way he described.  He was concerned that the 
Veteran had a conversion reaction syndrome or a Munchausen-
like syndrome.

An MRI of the brain from September 1999 private treatment 
showed generalized white matter and chronic small vessel 
ischemic changes bilaterally with a small focus of acute 
ischema in the left centrum semiovale.

At a July 2003 VA audiological examination, the Veteran 
reported that he began to have tinnitus in the 1950s.

An August 2003 MRI of the brain from private treatment showed 
chronic small vessel ischemic change and cerebral atrophy and 
an old left parietal occipital infarct. 

Upon review of the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for the residuals of a head 
injury, to include blackouts and tinnitus.  While the 
treatment records submitted since the May 1989 rating 
decision do constitute new evidence, in that they were not of 
record at the time of the previous decision, they are not 
material evidence, because they do not bear directly and 
substantially on the issue at hand.  In this regard, these 
reports do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the Veteran currently has arteriosclerotic heart disease 
and/or coronary artery disease that is of in-service origin.  
Specifically, none of the new evidence provides competent 
information to link the residuals of a head injury, to 
include blackouts and tinnitus, to his military service or 
any incident that occurred therein.  In addition, the Board 
notes that the February 1967 incident in which the Veteran 
injured his head occurred after his active service.

We recognize the sincerity of the arguments advanced by the 
Veteran that he has residuals of a head injury, to include 
blackouts and tinnitus, that are service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu, supra.  The Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  
See also Robinson, supra.  However, the residuals of a head 
injury, to include blackouts and tinnitus require specialized 
training for a determination as to diagnosis and causation, 
and are therefore not susceptible of lay opinions on 
etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for the residuals of a head injury, to include 
blackouts and tinnitus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a). 

Since the Board has found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie, supra.

C.  Hypertension

Summarizing the evidence of record at the time of the May 
1989 rating decision, the STRs do not show that the Veteran 
had hypertension, and the post-service treatment records do 
not show that he was diagnosed with hypertension within a 
year after his active service.  At his June 1962 separation 
examination his blood pressure was 113/70.

At July 1988 VA treatment the Veteran was diagnosed with 
hypertension.  When he was hospitalized at a private facility 
in August 1988, his blood pressure was 150/90.

Regarding the evidence of record submitted in conjunction 
with the request to reopen his claim, at June 1988 private 
treatment the Veteran's blood pressure was 120/86, and later 
in the month it was 140/86.  Private treatment notes further 
show that his blood pressure was monitored in 1994 and 1995, 
and it was noted at 1996 treatment that his home readings 
showed reasonable control.

At November 2001, February 2003, and September 2006 private 
treatment, the Veteran was noted to have hypertension.  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for hypertension.  While the 
treatment records submitted since the May 1989 rating 
decision do constitute new evidence, in that they were not of 
record at the time of the previous decision, they are not 
material evidence, because they do not bear directly and 
substantially on the issue at hand.  In this regard, these 
reports do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the Veteran currently has hypertension that is of in-
service origin.  Specifically, none of the new evidence 
provides competent information to link hypertension to his 
military service or any incident that occurred therein.  

As above, we recognize the sincerity of the arguments 
advanced by the Veteran that his hypertension is service 
connected.  However, the resolution of the medical issues 
herein requires professional evidence.  See Espiritu, supra.  
The Veteran's lay statements may be competent to support a 
claim for service connection as to the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  See also Robinson, supra.  However, 
hypertension requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

The Board thus finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for hypertension.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a). 

Since the Board has found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie, supra.

D.  Macular Scar of the Left Eye with Defective Vision

Summarizing the evidence which was of record at the time of 
the May 1989 rating decision, the Veteran's eyes were found 
to be normal at his June 1961 separation examination.  At a 
January 1989 VA examination his vision was within normal 
limits.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, Dr. R wrote 
in February 1968 that he was having visual disturbances in 
January 1968.

At October 1987 private optical treatment the Veteran said 
that he had laser surgery in his left eye in 1970.  He 
reported that a doctor had told him that he had a hole in his 
left eye and that part of the field of vision was gone.  On 
examination his left eye had retina scarring and the vision 
in his left eye was 20/400. 

At private treatment in June 2003, the Veteran's was 
diagnosed with retinal degeneration and a cataract. At 
September 2003 private treatment the vision in his left eye 
was count fingers at one foot without correction and 20/400 
with correction.  He was only able to see the extreme upper 
left corner of an Amsler grid with his left eye.  There was a 
somewhat circular retinal pigment epithelium defect and no 
associated edema or hemorrhage.  The peripheral retina is 
normal, the optic disc was of normal color with a 0.3 cup, 
superior to the disc was an area of retinal pigment 
epithelium, and posterior vitreous detachment was not noted.  
Fluorescein angiography for the left eye showed retinal 
pigment epithelium degeneration in the central macula what 
exhibits possibly some mild staining, but no leakage.  
Retinal pigment epithelium disturbance without leakage was 
also noted superior to the disc.  He was diagnosed with 
exudative age-related macular degeneration in the left eye, 
status post-laser treatment.  The physician opined that the 
central retinal pigment epithelium in the left macula 
possibly represents the area of laser treatment from 1970, 
and he suspected that the Veteran had a subfoveal choroidal 
neovascularization at that time.  He did not see any 
indication of an actively progressing process in the left 
macula.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a macular scar of the left 
eye with defective vision.  The treatment records submitted 
since the May 1989 rating decision do constitute new 
evidence, in that they were not of record at the time of the 
previous decision, but they are not material evidence, 
because they do not bear directly and substantially on the 
issue at hand.  In this regard, these reports do not, nor 
does any of the additional evidence submitted in connection 
with the claim to reopen, demonstrate that the Veteran 
currently has a macular scar of the left eye with defective 
vision that is of in-service origin.  Specifically, none of 
the new evidence provides competent information to link a 
macular scar of the left eye with defective vision to his 
military service or any incident that occurred therein.  As 
discussed above, in September 2003 a private treating 
physician opined that the macular degeneration in the 
Veteran's left eye is age related. 

We of course recognize the sincerity of the arguments 
advanced by the Veteran that his macular scar of the left eye 
with defective vision is service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu, supra.  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  See also Robinson, supra.  However, 
a macular scar of the left eye with defective vision requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for a macular scar of the left eye with defective 
vision.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

Since the Board has found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie, supra.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for arteriosclerotic heart 
disease and coronary artery disease is denied.

[Continued on Next Page]


New and material evidence not having been submitted, the 
claim for service connection for the residuals of a head 
injury, to include blackouts and tinnitus, is denied.

New and material evidence not having been submitted, the 
claim for service connection for hypertension is denied.

New and material evidence not having been submitted, the 
claim for service connection for a macular scar of the left 
eye with defective vision is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


